DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0334396 of Lippert et al in view of US 8,658,043 of Wilkins et al and Schatz et al “Conical Nanopores for Efficient Ion Pumping and Desalination” The Journal of Physical Chemistry Letters, 2017, 8, 2842-2848.
As to claims 1-3, Lippert teaches of a electrodialysis system comprising:
a first electrode and a second electrode both electrodes comprising porous carbon (thus defining the structure of a supercapacitor electrode as per claim 2) such that the electrodes are spaced apart and an electrolyte stream comprising anions and cations are able to flow between (Lippert, [0054], [0065], [0074], [0079] - [0082], [0086] and Fig. 9);
at least one anion exchange membrane between the electrodes (Lippert, Fig. 9);
at least one cation exchange membrane between the electrodes (Lippert, Fig. 9); and
a power supply (Lippert, Fig. 9).

    PNG
    media_image1.png
    600
    669
    media_image1.png
    Greyscale


Lippert does not teach an alternating current supply nor that the membranes are ion-rectifying.
Wilkins teaches of electrolytic systems that treat water including but not limited to electrodeionization and electrodialysis systems (Wilkins, col 14 lines 1-5, col 15 lines 1-17), thus being analogous art to Lippert.
Wilkins additionally teaches that typically direct current from a power supply is utilized within these system, however, alternatively, that alternating current can also be used as long as a potential difference is created between the electrodes to facilitate sufficient attraction of the desired ions towards their respective electrodes (Wilkins, col 17 lines 11-45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lippert as per Wilkins so as to substitute an alternating current power supply for the direct current power supply to facilitate the purification process within the system by providing sufficient attraction of the desired ions towards their respective electrodes.
As modified, Lippert in view of Wilkins does not teach the membranes are ion-rectifying.
Schatz teaches of ion pumping through membranes utilizing electric fields for desalinization systems like electrodialysis (Schatz, Abstract and p. 2842, 3rd paragraph).
Schatz additionally teaches that conical shaped membranes are ion-rectifying such that nanoporous channels with charged inner surfaces (both negatively and positively charge) within the membrane inhibit ion transport in the opposite direction (Schatz, p. 2842, 2nd paragraph and p. 2846, 1st paragraph).
As Schatz discusses the utilization of these membranes within desalinization processes (i.e. an electrolytic purification device such as electrodialysis) (Schatz, p. 2842, 3rd paragraph, p. 2844, 2nd paragraph and p. 2846, 3rd paragraph), one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lippert and Wilkins in view of Schatz so as to utilize ion-rectifying membranes within the electrodialysis system to inhibit ion flow in the incorrect direction during use.
As to claim 5, Lippert in view of Wilkins and Schatz teach to the apparatus of claim 1.
Lippert additionally teaches the system is arranged in a parallel-plate configuration (Lippert, Fig. 9).
Wilkins also shows a parallel plate configuration (Wilkins, Fig. 2, 3, 12, and 13).
As to claim 7, Lippert in view of Wilkins and Schatz teach to the apparatus of claim 1.
Lippert additionally shows more than one anion and cation exchange membranes between the electrodes (Lippert, Fig. 9).

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0334396 of Lippert et al in view of US 8,658,043 of Wilkins et al and Schatz et al “Conical Nanopores for Efficient Ion Pumping and Desalination” The Journal of Physical Chemistry Letters, 2017, 8, 2842-2848.
As to claims 1, 2 and 4, Lippert teaches of a electrodialysis system comprising:
a first electrode and a second electrode both electrodes comprising porous carbon (thus defining the structure of a supercapacitor electrode as per claim 2) such that the electrodes are spaced apart and an electrolyte stream comprising anions and cations are able to flow between (Lippert, [0054], [0065], [0074], [0079] - [0082], [0086] and Fig. 9);
at least one anion exchange membrane between the electrodes (Lippert, Fig. 9);
at least one cation exchange membrane between the electrodes (Lippert, Fig. 9); and
a power supply (Lippert, Fig. 9).

    PNG
    media_image1.png
    600
    669
    media_image1.png
    Greyscale


Lippert does not teach an alternating current supply nor that the membranes are ion-rectifying.
Wilkins teaches of electrolytic systems that treat water including but not limited to electrodeionization and electrodialysis systems (Wilkins, col 14 lines 1-5, col 15 lines 1-17), thus being analogous art to Lippert.
Wilkins additionally teaches that typically direct current from a power supply is utilized within these system, however, alternatively, that alternating current can also be used as long as a potential difference is created between the electrodes to facilitate sufficient attraction of the desired ions towards their respective electrodes (Wilkins, col 17 lines 11-45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lippert as per Wilkins so as to substitute an alternating current power supply for the direct current power supply to facilitate the purification process within the system by providing sufficient attraction of the desired ions towards their respective electrodes.
As modified, Lippert in view of Wilkins does not teach the membranes are ion-rectifying.
Jiang teaches of bioinspired nanochannels that are ion-rectifying for use in separation technologies (Jiang, Abstract).
Jiang additionally teaches that ion-rectification is important to preferred ion directional flow such that separation technology that utilize membranes can regulate ion flow by asymmetric charge distributions within the pores of the membrane (Jiang, p. 242, Introduction, p. 428, All and p. 429, All).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lippert in view of Wilkins as per Jiang so as to utilize an ion-rectifying membrane of the desired structure so as to regulate the ion flow in the desired direction of the membrane separation system.
As to claim 5, Lippert in view of Wilkins and Jiang teach to the apparatus of claim 1.
Lippert additionally teaches the system is arranged in a parallel-plate configuration (Lippert, Fig. 9).
Wilkins also shows a parallel plate configuration (Wilkins, Fig. 2, 3, 12, and 13).
As to claim 7, Lippert in view of Wilkins and Jiang teach to the apparatus of claim 1.
Lippert additionally shows more than one anion and cation exchange membranes between the electrodes (Lippert, Fig. 9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lippert in view of Wilkins and Schatz or Jiang as applied to claim 1 above, and further in view of US 2014/0076740 of James.
As to claim 6, Lippert in view of Wilkins and Schatz or Jiang teach to the system of claim 1.
Lippert and Wilkins do not teach the system is in a coaxial configuration.
James teaches of an electrolytic device that utilizes multiple chambers and membranes between an anode and cathode within the system (James, [0012], [0020] and Fig. 1).
James additionally teaches that a parallel plate configuration and concentric coaxial configuration of such an apparatus are equivalent embodiments that allow for the separation of materials within the apparatus (James, [0018]).
Thus, one of ordinary skill in the art would expect a predictable result in performing the desired separation process as per equivalent configurations of parallel plate and concentric coaxial configurations as per James within the device of Lippert and Wilkins.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lippert in view of Wilkins and Schatz or Jiang as per James so as to utilize the desired coaxial configuration as an equivalent configuration of the system in performing the desired separation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759